Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 07-1195

                        MICHAEL G. KESELICA,

                       Plaintiff, Appellant,

                                    v.

                   DONALD L. CARCIERI, ET AL.,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF RHODE ISLAND

          [Hon. William E. Smith, U.S. District Judge]


                                 Before

                       Boudin, Chief Judge,
              Torruella and Lipez, Circuit Judges.



     Michael G. Keselica on brief pro se.



                          September 7, 2007
           Per Curiam.    Michael G. Keselica appeals the district

court's sua sponte dismissal of his civil rights complaint pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii).      Having carefully reviewed the

record and appellant's submissions on appeal, we conclude that the

district   court   correctly   determined   that   Keselica's   claims

challenged the legality of his confinement and therefore were not

cognizable under 42 U.S.C. § 1983.      See Wilkinson v. Dotson, 544

U.S. 74, 81-82 (2005); Preiser v. Rodriguez, 411 U.S. 475, 489-90

(1973) (challenge to fact or duration of confinement must be

through habeas corpus).   Dismissal of the complaint was proper for

the reasons set forth in the magistrate judge's December 4, 2006,

Report and Recommendation, subsequently adopted by the district

court.

           To the extent Keselica challenges the district court's

denial of leave to amend the complaint, no error is apparent

because the proposed amendments, which would have added claims

against Virginia officials and a demand for monetary damages, would

not have cured the deficiencies in the complaint.       See Universal

Comm. Sys., Inc. v. Lycos, Inc., 478 F.3d 413, 418 (1st Cir. 2007);

Aponte-Torres v. University of Puerto Rico, 445 F.3d 50, 58 (1st

Cir. 2006). Further, contrary to Keselica's contention, appellees'

failure to file a brief on appeal does not amount to a waiver of

objections to Keselica's arguments.     See Fed. R. App. P. 31(c).



                                 -2-
          The judgment of the district court is affirmed.   See 1st

Cir. Loc. R. 27.0(c).   Keselica's "Application for Order Revoking

or Suspending Governor Donald Carcieri's Rendition Warrant" is

denied.




                                -3-